

115 SRES 355 RS: Improving procedures for the consideration of nominations in the Senate.
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 400115th CONGRESS2d SessionS. RES. 355IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Lankford (for himself, Mr. Wicker, Mr. Hatch, and Mr. Perdue) submitted the following resolution; which was referred to the Committee on Rules and AdministrationMay 8, 2018Reported by Mr. Blunt, with amendmentsOmit the part struck throughRESOLUTIONImproving procedures for the consideration of nominations in the Senate.
	
		1.Consideration of
			 nominations
			(a)In
			 general
				(1)Post-cloture
 considerationIf cloture is invoked in accordance with rule XXII of the Standing Rules of the Senate on a nomination described in paragraph (2), there shall be no more than 8 hours of post-cloture consideration equally divided in the usual form.
				(2)Nominations
 coveredA nomination described in this paragraph is any nomination except for the nomination of an individual—
 (A)to a position at level I of the Executive Schedule under section 5312 of title 5, United States Code; or
 (B)to serve as a judge or justice appointed to hold office during good behavior.
					(b)Special rule
 for district court nomineesIf cloture is invoked in accordance with rule XXII of the Standing Rules of the Senate on a nomination of an individual to serve as a judge of a district court of the United States, there shall be no more than 2 hours of post-cloture consideration equally divided in the usual form.May 8, 2018Reported with amendments